CHINA NORTH EAST PETROLEUM HOLDINGS, LTD. 445 Park Avenue New York, NY10022 September 4, 2009 H. Roger Schwall United States Securities and Exchange Commission Division of Corporation Finance treet NE Washington, DC 20549 Re:China North East Petroleum Holdings Limited Registration Statement on Form S-3 (File No. 333-160299) Dear Mr. Schwall: China North East Petroleum Holdings Limited (the “Company”) hereby requests that the Securities and Exchange Commission take appropriate action to declare the Company’s Registration Statement on Form S-3, as amended (File No. 333-160299) effective as of 4:00 p.m. Washington D.C. time on September 9, 2009, or as soon thereafter as possible. The Company acknowledges that (i) should the Commission or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; (ii) the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and (iii) the Company may not assert this action as defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Very truly yours, China North East Petroleum Holdings Limited By: /s/Wang Hongjun Wang Hongjun President and Chairman of the Board
